Butler App. No. CA97-08-0160. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion to seal record/doeument and motion to expedite appeal and argument.
IT IS ORDERED by the court that the motion to seal record/document and motion to expedite appeal be, and hereby are, granted.
F.E. Sweeney, J., would deny the motion to expedite.
IT IS FURTHER ORDERED by the court that the court declines jurisdiction to hear the ease and dismisses the appeal as not involving any substantial constitutional question.
Moyer, C.J., Douglas and Resnick, JJ., dissent.